UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code: 1-630-241-4200 Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Dividend Total Return Fund Annual Report September 30, 2013 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Portfolio Manager Letter 6 Fund Risk Disclosures 8 Overview of Fund Expenses 10 Portfolio of Investments 11 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 23 Supplemental Information 24 Board Considerations Regarding the Approval of the Investment Management Agreement and Investment Sub-Advisory Agreement 25 Board of Trustees and Officers 27 General Information 31 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Shareholder, Thank you for investing in the Destra Dividend Total Return Fund. At Destra, we are committed to helping you towards your investment goals by partnering with experienced investment professionals who have managed proven investment strategies over multiple market cycles. In an effort to achieve this endeavor, Destra provides ongoing oversight of the investment process and seeks to ensure that downside protection remains an important element of that process. For the Fund’s fiscal year ending September 30, 2013, US equity markets, as represented by the S&P 500 Index, had a strong year, with a total return of 19.34%. Fixed income markets, however, did not fare as well as represented by the Barclays US Aggregate Bond Index which was down 1.68% for the year. Once again, it appears that the markets were influenced by political and macro events more so than by fundamentals during this period. In the beginning of the Fund’s fiscal year, which was the fourth quarter of 2012, investors were concerned with the “fiscal cliff” issues, higher taxes and spending cuts and the US elections. Both US equity and fixed income markets were relatively flat for that quarter. In the first quarter of 2013, the postponement of federal spending cuts, positive employment, housing and sentiment data fueled a strong rally in the US equity markets with the S&P 500 Index advancing 10.61%. Interest rates remained low as the U.S. Federal Reserve (the “Fed”) expanded its quantitative easing program. In the second quarter of 2013, US equity and fixed income markets reacted negatively to comments by Fed Chairman Bernanke that the Fed would begin to taper its purchases of Treasurys and mortgage backed securities in late 2013 if certain economic forecasts were achieved. The S&P 500 Index backed off earlier highs of about 6% to finish the quarter up only 2.91%. Yields rose sharply on most fixed income securities as bond prices fell. The 30 year US Treasury Bond was down 6.20% for the quarter and the Barclays US Aggregate Bond Index was down 2.32% The third quarter 2013 saw US equity markets rise with the S&P 500 Index up 5.24% and the Barclays US Aggregate Bond Index up 0.57%. However, as the quarter drew to a close, investor concerns were once again focused on political issues such as the budget negotiations in Washington, the debt ceiling and a looming government shutdown. Concerns also focused on the Fed’s plans to begin tapering its quantitative easing program which was implemented to keep interest rates low. Ultimately the Fed decided to postpone tapering of its asset purchases for now. While fundamentals did influence stock and bond prices, the markets in the past 12 months appear to have been influenced more by the federal government and the Fed. The Destra Dividend Total Return Fund returned 13.78% (A shares at NAV) for the fiscal year. While this return lagged the S&P 500 Index for the same period, please keep in mind that this is a dividend-focused income and total return strategy that emphasizes companies that produce high current income, steady dividend growth and financial strength. During the period surveyed, investors’ showed a preference for lower quality companies with less predictable earnings that do not pay dividends. This preference negatively affected the Fund’s relative return in comparison to the S&P 500 Index. This report should provide you with more information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Thank you for the confidence you have placed in us by investing in a Destra mutual fund. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC Index Definitions S&P 500 Index –a capitalization weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment Barlcays U.S. Aggregate Index – index that provides a measure of performance of the U.S. investment grade bond markets, which includes investment grade U.S. Government bonds, investment grade corporate bonds, mortgage pass-though securities and asset-backed securities. The securities that comprise the index must be denominated in US dollars and must be fixed rate, nonconvertible and taxable. 3 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE Destra Dividend Total Return Fund as of September 30, 2013 Inception Date: August 10, 2011 Inception Date: November 1, 2011 Life Life Share Class 1 year of Fund Share Class 1 year of Fund A at NAV 13.78% 40.36% C at NAV 12.89% 24.98% A with Load 7.25% 32.25% C with Load 11.89% 24.98% I at NAV 14.17% 41.42% S&P 500 Index 19.34% 50.49% S & P 500 Index 19.34% 40.08% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. C Class shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than one year are not annualized. Returns over one year are cumulative. Fund returns include the reinvestment of distributions. The Dividend Total Return Fund estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 3.95% for Class A, 6.67% for Class C, and 6.26% for Class I shares. There is a voluntary fee waiver currently in place for the Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. The S&P 500 Index includes 500 stocks and is a common measure of the performance of the overall US stock market. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 4 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of September 30, 2013 Top 10 Holdings as of 9/30/13 % of Total Investments General Electric Co. 4.7% Merck & Co. Inc. 4.6% Vodafone Group PLC ADR 4.4% Enterprise Products Partners LP 4.2% Intel Corp 4.1% Williams Companies Inc. 4.1% Seadrill Ltd 3.7% NiSource Inc 3.6% Energy Transfer Partners LP 3.5% Kinder Morgan Energy Partners LP 3.4% Portfolio Characteristics Fund Index Number of Holdings 40 Average Market Cap $56.6 bil $31.6 bil Price to Earnings Ratio 20.6x 16.5x Price to Book Ratio 4.6x 3.9x Master Limited Partnerships 18.0% Holdings sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual equities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. 5 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Destra Dividend Total Return Fund (the “Fund”) is sub-advised by investment manager Miller/Howard Investments, Inc. (“Miller/ Howard”). The Fund’s investment objective is to seek long-term total return and current income. Miller/Howard has been managing income-oriented equity strategies since 1991. They believe that financially strong stocks with rising dividends offer the prospects of consistent performance as well as potential added value. Their research shows that dividends can be large contributors to total returns, and that by focusing on companies with a consistent track record of increasing dividends, investors have an opportunity to generate superior risk-adjusted performance over time. To accomplish this goal the Fund will, in normal markets, seek to invest at least 80% of its net assets in income-producing equity securities. The securities in which the Fund may invest include common stocks, preferred shares, convertible securities, warrants, shares of other investment companies and securities, or other instruments whose price is linked to the value of common stock, depository receipts, and securities of master limited partnerships (MLPs). The Fund may invest up to 20% of its assets in securities denominated in non-U.S. dollar currencies, and up to 25% of its assets in MLPs. The following report provides Miller/Howard’s review of the Fund’s performance over the 12 months comprising the annual reporting period and an outlook for the markets the Fund invests in going forward. How did the Fund perform during the year ended September 30, 2013? The Fund returned 13.78% based upon Class A shares at net asset value (“NAV”) from October 1, 2012 through September 30, 2013. The Fund’s Class C shares provided a total return of 12.89% at NAV, while the Class I shares provided a total return of 14.17% at NAV, over the same period. During this period the Fund’s benchmark, the S&P 500 Index (“S&P 500”), returned 19.34%. S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses, and are not available for direct investment. What were the significant events affecting the economy and market environment during the period surveyed? Over the last year, market participants shifted from concerns over the lack of available income in a low yield environment to worries over the effect of rising interest rates on the U.S. economy as well as the effects on the stock and bond markets. The gradual economic improvement over the past 12 months prompted investors to wonder when the Federal Reserve Board would end its Quantitative Easing (“QE”) program, which had lowered interest rates in an effort to stimulate the U.S. economy. After comments from Federal Reserve Chairman Ben Bernanke in May indicated that the Fed was considering “tapering” the program, interest rates began to rise, perhaps faster than the Fed thought prudent. At their mid-September meeting, the Fed surprised market participants by voting to continue QE. Interest rates have drifted lower since then but remain above where they were earlier in the year. The slow but continuing improvement in the economy encouraged investors to hold more cyclical stocks and stocks with weaker financials, causing higher quality names in the S&P 500, and those with less cyclical/more stable earnings to significantly underperform. Dividend stocks overall underperformed non-dividend payers as investors reflexively shunned income stocks on account of rising interest rates. This occurred even though our research shows that interest rates haven’t been significant factors in dividend stock performance historically. How did the aforementioned events affect the Fund? Investors’ preference for more volatile, lower quality companies, with less predictable earnings, and that do not pay dividends, hurt the Dividend Total Return Fund’s results since our strategy emphasizes stocks that offer high current income, steady dividend growth and financial strength. However, history suggests that such periods, which sometimes happen early in economic recoveries, are anomalies. Studies show that over the last forty years, dividend-paying stocks that grow their dividends significantly have provided investors with superior returns over time; however, past performance is not a guarantee of future results. 6 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER, CONTINUED As always, whether any individual stock was in favor this year or not, the stocks in the portfolio continued to pay their dividends, we continued to collect a high yield, and we benefitted from 54 dividend increases in the Dividend Total Return Fund’s roughly 40-stock portfolio over the period surveyed. Which holdings positively contributed to the Fund’s performance during the period surveyed? Among the largest contributors to the Fund’s performance during the 12-month period was NiSource (NI) (3.59% of Net Assets), which continued to benefit from its natural gas pipelines’ strong position in the Marcellus shale gas area, as well as improving operations at its utility subsidiaries. Vodafone (VOD) (4.41% of Net Assets) rose significantly, as the often-rumored sale of its 45% interest in Verizon Wireless was finally announced in September. Another Fund holding, H.J. Heinz (HNZ) (No longer held in the Fund), was acquired earlier in 2013 at a significant premium which equated to strong performance over the period. Which holdings detracted from the Fund’s performance during the period surveyed? Data center REIT Digital Realty Trust (DLR) (2.45% of Net Assets) lagged the market, despite generally better than expected operating results and dividend increases, as investors were drawn away from high yield stocks in general, and had concerns over DLR’s ability to continue to grow. Given the growth of distributed computing, we do not share those concerns. Linn Energy (LINE) (0.64% of Net Assets) suffered from publicity surrounding one analyst’s concerns over the company’s financial treatment of some hedges. We, along with several Wall Street analysts, have examined LINE’s audited financial statements and concluded that its accounting treatments were proper. Finally, Windstream Holdings (WIN) (No longer held in the Fund) lagged the market and was sold from the Fund, as its business strategy shift progressed too slowly to offset the continued loss of wireline telephone business as consumers shift to mobile phones and away from wire lines. What is your outlook for the asset classes in which the Fund invests? Going forward, we do not see robust economic growth; we see a U.S. economy that trends stronger but not in a straight line. We see progress, but gradual enough to concern the Fed at times. Federal Reserve officials have already stepped back from “tapering” plans, and while we do think that it will eventually happen, we do not think that it will be as soon nor as significant as many investors currently expect. A new Fed Chair and budget problems in Washington only strengthen our conviction. This environment will leave savers with few choices for earning income. We believe that this economic backdrop will offer superior opportunities for astute stock pickers, especially among stocks such as ours, which can provide investors with some of the few opportunities for a substantial and growing stream of income. Therefore, despite the vagaries of the stock market, we continue to adhere to our proven discipline of searching for financially strong, high yielding stocks that can grow their dividends. 7 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND This document may contain forward–looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-advisers control or are subject to change, actual results could be materially different. There is no guarantee that such forward looking statements will come to pass. Some important risks of the Destra Dividend Total Return Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Dividend Income Risk—Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meets the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Foreign Investment Risk/Emerging Markets Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of several European countries. These events may spread to other countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Master Limited Partnership Risk and Sector Risk—An investment in units of master limited partnerships (“MLPs”) involves certain risks which differ from an investment in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments. The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag the performance of other sectors or the broader market as a whole. 8 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND, CONTINUED Energy Companies Risk—The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. Health Care Companies Risk—The Fund invests in health care companies, including those that are involved in medical services or health care, including biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation. Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that the product will ever come to market. Health care facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers. Utilities Companies Risk—The Fund invests in utilities companies. Utilities companies are subject to the imposition of rate caps, increased competition due to deregulation, the difficulty in obtaining an adequate return on invested capital or in financing large construction projects, the limitations on operations and increased costs and delays attributable to environmental considerations, and the capital market’s ability to absorb utility debt. In addition, taxes, government regulation, international politics, price and supply fluctuations, volatile interest rates and energy conservation may cause difficulties for utilities. Utilities issuers have been experiencing certain of these problems to varying degrees. Financial Services Companies Risk—The Fund invests in financial services companies. Financial services companies may include banks, thrifts, brokerage firms, broker/dealers, investment banks, finance companies and companies involved in the insurance industry. Banks, thrifts and their holding companies are especially subject to the adverse effects of economic recession; government regulation; decreases in the availability of capital; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business. Convertible Securities Risk—The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. Derivatives Risk—The use of derivatives such as options entail certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Investment Risk—When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in the Fund. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 9 OVERVIEW OF FUND EXPENSES As of September 30, 2013 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 3/31/13 to 9/30/13” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Expenses Ratios Paid Beginning Ending During the During the Account Account Period Period Value Value 3/31/13 3/31/13 to 3/31/13 9/30/13 to 9/30/13 9/30/13† Destra Dividend Total Return Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value forthe period, multiplied by 183/365 (to reflect the six-months period). 10 DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS September 30, 2013 Number of Shares Description Fair Value Common Stocks - 96.9% Consumer Discretionary - 2.1% Staples, Inc $ 1,005,386 Energy - 30.4% Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Golar LNG Ltd. (Bermuda) Kinder Morgan Energy Partners LP Linn Energy LLC ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp The Williams Cos., Inc Total SA, ADR (France) Financials - 4.9% Ares Capital Corp Bank of Montreal (Canada) CME Group, Inc. - Class A Health Care - 15.7% Baxter International, Inc Eli Lilly & Co GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc Pfizer, Inc Industrials - 6.0% General Electric Co R.R. Donnelley & Sons Co Information Technology - 11.9% CA, Inc Cisco Systems, Inc Intel Corp Maxim Integrated Products, Inc Microchip Technology, Inc Materials - 2.5% International Paper Co Real Estate - 6.2% Digital Realty Trust, Inc HCP, Inc OMEGA Healthcare Investors, Inc Senior Housing Properties Trust Telecommunication Services - 7.7% AT&T, Inc BCE, Inc. (Canada) Vodafone Group PLC, ADR (United Kingdom) Utilities - 9.5% American Water Works Co., Inc National Grid PLC, ADR (United Kingdom) NiSource, Inc Total Common Stocks (Cost $40,613,731) Money Market Mutual Funds - 2.6% Fidelity Institutional Money Market Prime, 0.01% (a) (Cost $1,245,052) Total Investments - 99.5% (Cost $41,858,783) Other Assets in excess of Liabilities - 0.5% Net Assets - 100.0% $ 47,160,754 % of Summary by Country Fair Value Net Assets Bermuda $ % Canada France United Kingdom United States Total Investments Other Assets in excess of Liabilities Net Assets $ % ADR – American Depositary Receipt LLC – Limited Liability Corporation LP – Limited Partnership PLC – Public Limited Company SA – Corporation (a) Interest rate shown reflects yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 11 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2013 Assets Investments: Investments at cost $ Net unrealized appreciation Total investments at value Receivables: Capital shares sold Dividends and interest Due from Advisor Total assets Liabilities Payables: Legal fees Due to Advisor Audit and tax fees Capital shares payable Blue Sky fees Transfer agent fees Trustees’ fees Distribution payable Other expenses and liabilities Total liabilities Net Assets $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Net Assets Class A $ Class C $ Class I $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ Maximum Offering Price Per Share $ Class C $ Class I $ The accompanying notes are an integral part of these financial statements. 12 STATEMENTS OF OPERATIONS Year ended September 30, 2013 Investment Income Dividends $ Less: foreign taxes withheld ) Total Investment Income Expenses Advisory fees Legal fees Transfer agent fees Distribution fees Class A Distribution fees Class C Shareholder reporting fees Administration and accounting fees Shareholder service fees Blue Sky Class A Blue Sky Class C Blue Sky Class I Audit fees Custody fees Trustees’ fees and expenses Insurance fees Other expenses Total expenses Less: expense waivers and reimbursements ) Net expenses Net Investment Income $ Realized and Unrealized Gain: Net realized gain on investments in securities Net change in unrealized appreciation on investments in securities Net realized and unrealized gain on investments in securities Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statement. 13 STATEMENTS OF CHANGES IN NET ASSETS For the year ended September 30, 2013 and the year ended September 30, 2012 For the For the year year ended ended September 30, September 30, Increase in Net Assets Resulting from Operations Net investment income $ $ Net realized gain (loss) on investments in securities ) Net change in unrealized appreciation on investments in securities Net increase in net assets resulting from operations Class A Distribution to Shareholders Net investment income ) ) Net realized gain — (9 ) Total distributions to shareholders ) ) Class C Distribution to Shareholders Net investment income ) ) Net realized gain — (2 ) Total distributions to shareholders ) ) Class I Distribution to Shareholders Net investment income ) ) Net realized gain — (9 ) Total distributions to shareholders ) ) Class A Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Net increase from capital share transactions Class C Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Redemption fees Net increase from capital share transactions Total increase in net assets Net Assets Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ The accompanying notes are an integral part of these financial statement. 14 STATEMENTS OF CHANGES IN NET ASSETS, CONTINUED For the year ended September 30, 2013 and the year ended September 30, 2012 For the For the year year ended ended September 30, September 30, Class A Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year Class C Change in Shares Outstanding Shares outstanding, beginning of year — Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year Class I Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year The accompanying notes are an integral part of these financial statement. 15 FINANCIAL HIGHLIGHTS For the year ended September 30, 2013, the year ended September 30, 2012 and the period ended September 30, 2011 For the For the For the period year year August 10, ended ended 2011* to September 30, September 30, September 30, Class A Net asset value, beginning of period $ $ $ Investment operations: Net investment income1 Net realized and unrealized gain Net Increase in Net Asset Value from Operations Distributions paid to shareholders from: Net investment income ) ) — Net realized gains — —
